Order entered April 10, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00305-CV

                         IN THE INTEREST OF B.T.G., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-12707

                                          ORDER
        We GRANT appellant’s second unopposed motion for extended time to file reply brief

and ORDER the brief tendered to the Clerk of the Court on April 8, 2014 filed as of the date of

this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE